Plaintiff sued to recover damages for injuries suffered when one of defendant’s trolley ears, on which she was a passenger, was in collision with another of defendant’s ears. The jury rendered a verdict in favor of plaintiff but the court, on plaintiff’s motion, set it aside as inadequate. Prom the order granting the motion, defendant appeals. Order unanimously affirmed, with costs. The court has considered the questions of fact and has determined that it would not grant a new trial on those questions. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.